Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/524,109 filed on 07/28/2019. 

Response to Amendments
This is in response to the election filed on 06/28/2021 for the Requirement for Restriction/Election of 06/24/2021. Group 1 of claims 1-22 have been elected without traverse and group 2 of claim 23 has been withdrawn and canceled. Claims 1-22 are currently pending and have been considered below and claims 1-22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 08/26/2021 by applicant’s representative Mr. Joel Weiss (Reg. No. 44,398).
The application has been amended as follows:

deriving tokens from a pattern;
receiving the document from an originator;
transmitting to an executor via a first channel:
the document; and
a first of the tokens;
transmitting to the executor via a second channel, wherein the second channel is distinct from the first channel:
a request for execution; and
a second of the tokens; and,
verifying a response, by the executor, to the request; and, then,
imprinting on the document a combination of the first token and another token; and, then, returning the document to the originator.

Reason for allowance
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses a document transmission with security token in first channel and requesting for attestation of the document in different channel with different security token and returning the imprinted document with a signature composed of both token after document attestation by an executor.

US 8,813,208 B2 (Blot-Lefevre; Eric) – ‘System and method for the management of secure correspondence session’: “A system and method for the management of secure electronic correspondences. The system includes at least one directory, at least one domicile server, at least one processing operator and at least one certification operator. The correspondence sessions are opened by a strong authentication procedure comprising the routing of a secret code over a channel different from the session channel and an identifier specific to the current session. In addition, in order to allow the delivery of correspondence to be sent, it is necessary for the validity of the trust attributes of the sender, the recipients and those involved in the document processing chain be certified by the certification operator for the level required for delivery. The compliance of the processing operations with the operator's specifications is checked by sending, acknowledging and returning certification tokens specific to each of the processing steps”, and 
US 2019/0178657 A1 (Benbrahim; Hamid) – ‘Systems and methods for visualizing, controlling and delivering content’: “Pursuant to the first user's initiation request, a server may then generate a code, token, pattern, or other identifier that specifically corresponds to the first user's initiation request which is distributed by the server to a client device of the first user and may also be distributed by the server to any device of one or more other user who may be designated by or geographically associated with the first user”.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claim 1, and thereby claim 1 is considered 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491